DETAILED ACTION

The applicant amended claims 1, 5, 8, 12, 14, and 18 in the amendment received on 10-11-2021.

The applicant canceled claims 2, 9, and 15 in the amendment received on 10-11-2021.

The applicant added claims 21-23 in the amendment received on 10-11-2021.

The claims 1, 3-8, 10-14, and 16-23 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1, 3-8, 10-14, and 16-23 have been considered but are moot in view of the new ground(s) of rejection. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-14, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Oreshkin et al. (US 20200372329 A1) in view of Hoffberg (US 20070087756 A1).

provide a time-series to a neural network including one or more branches for processing one or more portions of the time-series, (i.e., section 0002 teaches time series and neural networks; section 0006 and 0035 teaches forecasting with respect to time series; section 0007 teaches branches). Oreshkin teaches generate forecasting coefficients for each output time point in each of the respective branches, (i.e., section 0037 and 0045 teaches forecasting using coefficients). Oreshkin teaches provide a forecast of the time-series based at least on the forecasting coefficients, (i.e., 0037 and 0045 teaches forecasting using coefficients). Oershkin teaches in each of the one or more branches, separate the respective portion of the time-series and apply each portion to a respective branch, (i.e., section 0002 teaches time series and neural networks; section 0006 and 0035 teaches forecasting with respect to time series; section 0007 teaches branches).  Oreshkin teaches synthesize a waveform on each of the forecasting coefficients in each of the branches, and combine the synthesized waveforms to obtain at least one of a partial forecast and a backcast, (i.e., section 0006 teaches using a waveform generator; section 0007 teaches using waveform generator for branches; section 0036 teaches using waveform generator for time series forcasting; section 0037 teaches both forecasting and backcast). Oreshkin discloses the claimed subject matter as discussed above except sub-branch of a plurality of sub-branches of the one or more branches; Sub-Branch; utilizing an inverse wavelet transform.  Hoffberg teaches sub-branch of a plurality of sub-branches of the one or more branches, (i.e., section 0100 teaches branches and sub-branches; section 0060 teaches neural networks; clearly the reference teaches that neural network trees include branches and sub-branches). Hoffberg teaches Sub-branch, (i.e., section 0100 teaches branches and sub-branches; section 0060 teaches neural networks). Hoffberg teaches utilizing an inverse wavelet transform, (i.e., section 0443 teaches inverse transform using wavelet) in order to optimization of communities of elements having conflicting requirements and overlapping resources (section 0002).  Therefore, based on Oreshkin in view of Hoffberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hoffberg to the system of Oreshkin in order to optimization of communities of elements having conflicting requirements and overlapping resources. 

With respect to claim 3, Oreshkin teaches, wherein the step of generating forecasting coefficients for each time point further includes the step of performing multiple coefficient generating processes using different scaling factors to calculate multiple coefficient iterations for each time point in each respective branch, (i.e., section 0055 teaches using multi-scaling). Hoffberg further teaches Sub-branch, (i.e., section 0100 teaches branches and sub-branches; 

With respect to claim 4, Oreshkin teaches, wherein the instructions further cause the processing device to synthesize waveforms for each of the coefficient iterations for each time point in each respective branch, (i.e., section 0006 teaches using a waveform generator; section 0007 teaches using waveform generator for branches; section 0036 teaches using waveform generator for time series forcasting; section 0037 teaches both forecasting and backcast). Hoffberg further teaches Sub-branch, (i.e., section 0100 teaches branches and sub-branches; section 0060 teaches neural networks).  Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 5, Hoffberg teaches wherein the step of synthesizing waveforms for each of the coefficient iterations includes the step of performing inverse Wavelet transform using different scaling factors, (i.e., section 0443 teaches inverse transform using wavelet). Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

 wherein the forecasting module includes a residual Deep Neural Network (DNN) having a plurality of DNN blocks, each DNN block including a backcast branch and a partial forecast branch for processing a respective portion of the time-series, and wherein the instructions further cause the processing device to subtract a processed portion of the time-series from a residual time-series for processing another portion of the time-series with a subsequent DNN block, and add a partial forecast to a cumulative forecast to obtain a forecast output, (i.e., section 0039 teaches deep neural network; section 0040 teaches forecasting and backcasting blocks; section 0050 teaches subtract or remove to get a partial forecast).

With respect to claim 7, Hoffberg teaches wherein the instructions further cause the processing device to obtain the time-series from a telecommunications network, and use a forecast output to determine actions for improving or optimizing the telecommunications network, (i.e., section 0073 teaches optimizing networks). Therefore, the limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 8, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 14 the limitations of claim 14 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.



With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 21, Oreshkin teaches wherein the instructions further cause the processing device to training the neural network on all time-sets related to a similar aspect in a network, such that the neural network is utilized for the forecast of any of the time-sets used in the training, (i.e., section 0002 teaches time series and neural networks; section 0006 and 0035 teaches forecasting with respect to time series; section 0053 teaches training neural network).

With respect to claim 22, Oreshkin teaches wherein the time-series is one of partially periodic and includes a window size not long enough to encompass a full period, (i.e., section 0046 teaches periodic or seasonal pattern also teaches window since a season is a fraction of a total; section 0050 teaches input window).

wherein the waveform is synthesized to generate a separate time-waveform function for each future point such that each future point has its own forecaster contained in the same neural network, (i.e., section 0050 teaches seasonality are available as separate interpretable outputs).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL MESA
Examiner
Art Unit 2447

/J.M/Examiner, Art Unit 2447       

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447